ALLOWANCE
Applicant’s AFCP2.0 request is acknowledged and has been granted. The after final reply, filed 13 January 2022 in response to the Final Office action mailed 16 September 2021, has been entered and fully considered. As per Applicant’s proposed and entered claim amendments claims 1-5, 8-10, 15-16 and 28 are pending, wherein: claim 1 has been amended, claims 2-5, 8-10, 15-16 and 28 are as previously presented, and claims 6-7, 11-14, 17-27 and 29-36 have been cancelled by this and/or previous amendment(s). Pending claims 1-5, 8-10, 15-16 and 28 are herein allowed. 

Response to Arguments/Amendments
The 35 U.S.C. 103 rejection of claims 1-5, 8-10, 15-16 and 28 as unpatentable over Mercx et al. (US PGPub 2014/0171575) in view of Oljaca et al. (US PGPub 2014/0377659) is withdrawn. Applicant’s arguments (Remarks, pages 5-8) and the 1.132 declaration of Dr. Xiaofeng Zhang have been fully considered and were found sufficiently persuasive. 
Applicant references a rejection of Claims 17-22 and 27 as unpatentable over Merxc, Oljaca and Telgenbuscher. It is noted that the rejection referred to by Applicant was withdrawn in the Office action of 1 April 2021 and as such is not a pending rejection in the Final Office action of 16 September 2021. 
No other objections and/or rejections are outstanding.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Mercx (US PGPub 2014/0171575) is directed to thermally conductive polymer compositions comprising a thermosetting/thermoplastic polymer, a metal hydroxide, and a polymeric char former (abstract; [0006]-[0008]), and further comprises conductive fillers ([0011]), plasticizers ([0040]) and other optional additives ([0023]; [0034]-[0047]). Mercx teaches the inclusion of fillers is advantageous to improve thermal and electrical conductivity, and teaches graphitized carbon black is a suitable filler that is both thermally and electrically conductive ([0026]-[0033]). While Mercx teaches selection of graphitized carbon black, Mercx provides no direction to one of ordinary skill in the art regarding selecting a graphitized carbon black having the combination of claimed properties of being partially crystallized, having an OAN of greater than 120 cm3/100g and less than 200 cm3/100g, having a surface energy of less than 8 mJ/m2, having a percent crystallinity of less than 65% and having a Raman microcrystalline planar size of greater than or equal to 28 Å. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767